DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Remarks asserts that “claims 1-20 are pending and stand rejected”.  However, only claims 1-19 are pending in the current amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomoto (JP 01300707A) in view of Bolton (US 20110316595).
As to claim 1, Oomoto’s figure 1 shows a frequency drift detector comprising: a frequency-to-voltage converter, FVC, (22) arranged to receive a reference frequency signal (at 7) and configured to generate an FVC output voltage; a reference voltage source (VH or VL) arranged to output at least one regulated voltage; and a voltage comparator (8 or 9) coupled to an output of the FVC and an output of the voltage source and arranged to compare the FVC output voltage and the at least one regulated voltage and generate an error signal in response to determining that the FVC output voltage exceeds a frequency drift level indicated by the at least one regulated voltage.  Figure 1 shows that the voltage source comprises a voltage regulator.  However, Bolton’s figure 4 shows voltage regulator 90 is used as a 
As to claim 2, Oomoto figure 1 fails to a phase locked loop (PLL) is coupled to the output of the crystal oscillator.  However, PLL, i.e. Bolton’s figure 1 or 5) provides used to buffer oscillating signal to provide more stable output signal at a desired frequency is well known in the art.  It would have been obvious to one having ordinary skill in the art to couple a PLL to the output of the crystal oscillator for the purpose of providing more stable output frequency at a desired frequency.  Thus, the modified Oomoto’s figure 1 further shows that the FVC comprises a phase locked loop (Bolton’s PLL), arranged to receive the reference frequency signal; wherein the PLL comprises a phase detector (Bolton’s 10  +20 or 11) detecting a phase of the reference frequency signal and output a control signal; a loop filter (Bolton’s 30 or 21) configured to filter the control signal; a voltage controlled oscillator, VCO (40), configured to generate an output radio frequency signal in response to the filtered control signal; and a feedback loop (45) connecting an output of the VCO output to the phase detector; and a low pass filter arranged to filter the filtered control signal and generate the FVC output voltage.
As to claim 6, Oomoto’s figure 1 shows that the frequency drift detector is coupled to a safety sensor (20 or 21) configured to receive the error signal and raise a flag in response to the FVC output voltage exceeding a frequency drift level indicated by the at least one regulated voltage comparison.

As to claim 8, the modified Oomoto’s figure shows that the regulated voltage that is supplied to the voltage comparator that corresponds to a frequency drift limit is trimmed during a test mode of operation to compensate for any process variations in the voltage comparator.
As to claim 12, communication device having PLL circuit is well known in the art. It would have been obvious to one having ordinary skill in the art to use the modified Oomoto’s figure in a communication circuit for the purpose of providing more precise clock signal to the communication circuit.  
Claims 13-17 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Claims 3-5, 9, 10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomoto (JP 01300707A) in view of Bolton (US 20110316595) and Adams et al. (US 6744324).
As to claim 3, the modified Oomoto’s figure fails to show a temperature compensation circuit.  However, Adams et al.’s figure 7 shows a PLL circuit having temperature compensation circuit (719).  Therefore, it would have been obvious to one having ordinary skill in the art to further add a temperature compensation circuit coupled to Bolton’s PLL in the modified Oomoto’s figure for the purpose of providing more precise output clock signal.  Thus, the modified Oomoto’s figure further shows that the PLL is operably coupled to a temperature compensation circuit (Adams’ 719), such that the temperature compensation circuit is coupled to the VCO (Adams’ VCO or Bolton’s VCO), and 
As to claim 4, the modified Oomoto’s figure shows that the PLL is operably coupled to a temperature compensation circuit, such that the temperature compensation circuit is coupled to a programmable divider (Adams’ NDIV 705 or Bolton’s (Bolton’s divider 45) in the feedback path of the PLL, and the temperature compensation circuit is arranged to apply a temperature compensation signal to the programmable divider such that, in response thereto, a VCO tuning voltage is constant over temperature.
As to claim 5, the modified Oomoto’s figure shows that the phase detector circuit (Bolton’s 10+20 in figure 1) is an exclusive OR logic gate or a phase-frequency detector plus charge pump circuit.
As to claim 9, the modified Oomoto’s figure shows that the FVC is trimmed (in order to achieve the known result) during a test mode of operation to compensate for any temperature variation using an input from an external source that is configured to emulate a resonator variation.
As to claim 10, the modified Oomoto’s figure shows that a voltage controlled oscillator, VCO, of the FVC is temperature compensated, so that a tuning voltage of the VCO is constant over temperature.
Claims 18-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomoto (JP 01300707A) in view of Bolton (US 20110316595), Adams et al. (US 6744324) and Aparin et al. (US 7164325).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842